Exhibit 10.1 July 29, 2009 Mr. Chris Stratton 2023 Walnut Green Drive Houston, TX Dear Chris: It gives us great pleasure to offer you the position of Chief Financial Officer of Vertex Energy, Inc. (the “Company”), reporting to the Chief Executive Officer. This letter agreement (the “Agreement”) sets forth the basic terms and conditions of your new position. Your effective date of hire by the Company is August 24, 2009. By signing this Agreement, you will be agreeing to these terms. It is important that you understand clearly both what your benefits are and the obligations you have to the Company. 1.
